Exhibit 10.6

TERMINALS 2 AND 3 GROUND LEASE RIGHTS AGREEMENT

This Terminals 2 and 3 Ground Lease Rights Agreement (this “Agreement”), dated
as of December 6, 2013 (the “Effective Date”), is by and between Tesoro
Logistics Operations LLC, a Delaware limited liability company (the “Operating
Company”), and for purposes of Section 3.1 only, Tesoro Logistics GP, LLC, a
Delaware limited liability company (the “General Partner”), and Tesoro Logistics
LP, a Delaware limited partnership (the “Partnership”), on the one hand and
Tesoro Refining & Marketing Company LLC, a Delaware limited liability company
(“TRMC”), on the other hand. The above-named entities are sometimes referred to
in this Agreement individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, TRMC has certain fee interests in Terminal 2 and Terminal 3 (each as
defined below);

WHEREAS, the Parties, Tesoro Corporation, a Delaware corporation, and Carson
Cogeneration Company, a Delaware corporation (“Carson Cogen”), entered into the
certain Contribution, Conveyance and Assumption Agreement dated November 18,
2013, pursuant to which Carson Cogen and TRMC agreed to contribute certain
assets to the Operating Company (the “Contribution Agreement”);

WHEREAS, TRMC is a party to that certain Lease dated February 17, 1995, with the
City of Long Beach, a municipal corporation, acting by and through its Board of
Harbor Commissioners (as such agreement may be amended, supplemented, restated
or renewed from time to time, the “Terminal 2 Port Lease”);

WHEREAS, in connection with the transactions contemplated by the Contribution
Agreement, TRMC desires to lease its fee interests in Terminal 2 and Terminal 3,
respectively, to the Operating Company upon the receipt of certain required
consents and approvals to sublease the Terminal 2 Port Lease to the Operating
Company; and

WHEREAS, the execution of this Agreement is a condition precedent to the
Parties’ obligations to consummate the transactions contemplated by the
Contribution Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein and in the Contribution Agreement,
the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Capitalized terms used herein have the respective meanings ascribed
to such terms below:

“Agreement” has the meaning set forth in the introduction to this Agreement.



--------------------------------------------------------------------------------

“BP Closing Date” means June 1, 2013.

“Carson Cogen” has the meaning set forth in the Recitals.

“Contribution Agreement” has the meaning set forth in the Recitals.

“Effective Date” has the meaning set forth in the introduction to this
Agreement.

“General Partner” has the meaning set forth in the introduction to this
Agreement.

“Ground Lease” has the meaning set forth in Section 2.1.

“Long Beach Approval” means the approval of the City of Long Beach of the
ability of TRMC to sublease the Terminal 2 Port Lease to the Operating Company.

“Operating Company” has the meaning set forth in the introduction to this
Agreement.

“Other Approvals” means any other consents or approvals required to sublease the
Terminal 2 Port Lease to the Operating Company.

“Partnership” has the meaning set forth in the introduction to this Agreement.

“Party” or “Parties” have the meanings given to those terms in the introduction
to this Agreement.

“Terminal 2” has the meaning given to such term in the Contribution Agreement.

“Terminal 2 Port Lease” has the meaning set forth in the Recitals.

“Terminal 3” has the meaning given to such term in the Contribution Agreement.

“Tesoro” has the meaning set forth in the introduction to this Agreement.

“TRMC” has the meaning set forth in the introduction to this Agreement.

ARTICLE II

SUBLEASE AND RIGHT OF ENTRY AGREEMENT

Section 2.1 Sublease. Upon receiving the Long Beach Approval, the CDFG Approval
and the Other Approvals, TRMC and the Operating Company shall enter into a lease
with respect to Terminal 2 and Terminal 3, substantially in the form attached
hereto as Exhibit A (the “Ground Lease”).

Section 2.2 Right of Entry Agreements. Simultaneously with the execution of the
Ground Lease, TRMC and the Operating Company shall enter into a Right of Entry
Agreement with respect to each of Terminal 2 and Terminal 3, substantially in
the form attached hereto as Exhibit B, in order to provide TRMC access to
Terminal 2 and Terminal 3 to conduct environmental remediation activities.



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.1 Assignment. As of the Effective Date, the General Partner shall
immediately assign all of its rights and obligations hereunder to the
Partnership. The Partnership shall immediately assign all of its rights and
obligations hereunder to Operating Company. Upon such assignment to the
Operating Company, the Operating Company shall have all of the respective rights
and obligations set forth herein.

Section 3.2 Costs. Each Party shall pay its own costs and expenses with respect
to the transactions contemplated by this Agreement.

Section 3.3 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto, and not to any
particular provision of this Agreement. All references herein to Articles,
Sections, Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation,”
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that could
reasonably fall within the broadest possible scope of such general statement,
term or matter.

Section 3.4 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 3.5 No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

Section 3.6 Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile or .pdf copies) with the same effect as if all
Parties had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.



--------------------------------------------------------------------------------

Section 3.7 Applicable Law; Forum, Venue and Jurisdiction. This Agreement shall
be construed in accordance with and governed by the laws of the State of Texas,
without regard to the principles of conflicts of law. Each of the Parties
(a) irrevocably agrees that any claims, suits, actions or proceedings arising
out of or relating in any way to this Agreement shall be exclusively brought in
any federal court of competent jurisdiction situated in the United States
District Court for the Western District of Texas, San Antonio Division, or if
such federal court declines to exercise or does not have jurisdiction, in the
district court of Bexar County, Texas, in each case regardless of whether such
claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims, (b) irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Western
District of Texas, San Antonio Division, or if such federal court declines to
exercise or does not have jurisdiction, of the district court of Bexar County,
Texas in connection with any such claim, suit, action or proceeding, (c) agrees
not to, and waives any right to, assert in any such claim, suit, action or
proceeding that (i) it is not personally subject to the jurisdiction of the
United States District Court for the Western District of Texas, San Antonio
Division, or the district court of Bexar County, Texas, or of any other court to
which proceedings in such courts may be appealed, (ii) such claim, suit, action
or proceeding is brought in an inconvenient forum, or (iii) the venue of such
claim, suit, action or proceeding is improper, (d) expressly waives any
requirement for the posting of a bond by a party bringing such claim, suit,
action or proceeding and (e) consents to process being served in any such claim,
suit, action or proceeding by mailing, certified mail, return receipt requested,
a copy thereof to such party at the address in effect for notices hereunder or
by personal service within or without the State of Texas, and agrees that
service in such forms shall constitute good and sufficient service of process
and notice thereof; provided, however, that nothing in clause (e) hereof shall
affect or limit any right to serve process in any other manner permitted by law.

Section 3.8 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

Section 3.9 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement. Notwithstanding anything in the foregoing to the
contrary, any amendment executed by the Partnership or any of its subsidiaries
shall not be effective unless and until the execution of such amendment has been
approved by the conflicts committee of the General Partner’s board of directors.

Section 3.10 Integration. This Agreement, together with the Schedules and
Exhibits referenced herein, constitutes the entire agreement among the Parties
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings of the Parties in connection therewith. The Parties acknowledge
that they have executed other agreements as of the BP Closing Date and the date
hereof. In the event of conflict with regard to the subject matter hereof
between such agreements and this Agreement (together with the Schedules and
Exhibits hereto), this Agreement (together with the Schedules and Exhibits
hereto) shall control.



--------------------------------------------------------------------------------

Section 3.11 Specific Performance. The Parties agree that money damages may not
be a sufficient remedy for any breach of this Agreement and that in addition to
any other remedy available at law or equity, the Parties shall be entitled to
seek specific performance and injunctive or other equitable relief as a remedy
for any Party’s breach of this Agreement. The Parties agree that no bond shall
be required for any injunctive relief in connection with a breach of this
Agreement.

Section 3.12 Notice. All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by facsimile to such Party. Notice
given by personal delivery or mail shall be effective upon actual receipt.
Notice given by facsimile shall be effective upon actual receipt if received
during the recipient’s normal business hours or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All notices to be sent to a Party pursuant to
this Agreement shall be sent to or made at the address set forth below or at
such other address as such Party may stipulate to the other Parties in the
manner provided in this Section 3.12.

If to Tesoro or TRMC:

Tesoro Corporation

19100 Ridgewood Parkway

San Antonio, Texas 78259-1828

Attn: Charles A. Cavallo III

Facsimile: (210) 745-4494

If to the General Partner, the Partnership or the Operating Company:

Tesoro Logistics LP

c/o Tesoro Logistics GP, LLC, its General Partner

19100 Ridgewood Parkway

San Antonio, Texas 78259-1828

Attn: Barron W. Dowling

Facsimile: (210) 745-4494

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the Effective Date.

 

  With respect to Section 3.1 only:   With respect to Section 3.1 only:   TESORO
LOGISTICS GP, LLC   TESORO LOGISTICS LP   By:  

/s/ Phillip M. Anderson

    By:   Tesoro Logistics GP, LLC,     Phillip M. Anderson       its general
partner     President               By:  

/s/ Phillip M. Anderson

          Phillip M. Anderson           President   TESORO REFINING & MARKETING
COMPANY LLC   TESORO LOGISTICS OPERATIONS LLC   By:  

/s/ Gregory J. Goff

    By:  

/s/ Phillip M. Anderson

    Gregory J. Goff       Phillip M. Anderson     Chairman of the Board of
Managers       President     and President      

 

 

Signature Page to

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Terminal 2 and 3 Ground Lease

[See Attached]

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

LEASE AGREEMENT

BETWEEN

TESORO REFINING & MARKETING COMPANY LLC

AS LANDLORD

AND

TESORO LOGISTICS OPERATIONS LLC

AS TENANT

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

LEASE AGREEMENT

This Lease Agreement (the “Lease”) is entered into as of             , 201    ,
between Tesoro Refining & Marketing Company LLC, a Delaware limited liability
company (“Landlord”), and Tesoro Logistics Operations LLC, a Delaware limited
liability company (“Tenant”). Landlord and Tenant may be referred to in this
Lease individually as a “Party” and collectively as the “Parties.”

WHEREAS, Landlord is the owner of portions of a marine terminal and related
berths consisting of Berth 76 and Tank Farm 1, and that part of Berth 77 that is
fifty percent (50%) owned by Landlord, all on Parcels I, II and III of
Assessor’s parcel Numbers 7436-008-001 and 7436-009-900 in the City of Long
Beach, Los Angeles County, California (collectively referred to herein as
(“Terminal 2”), which property is more particularly described on Exhibit A
attached hereto and incorporated herein by reference, and Marine Terminal 3
located on Assessor’s Parcel Number 7436-013-002 in the City of Long Beach, Los
Angeles County, California (“Terminal 3”), which property is more particularly
described on Exhibit B attached hereto and incorporated herein by reference. The
entirety of the property on which Terminal 2 and Terminal 3 (collectively, the
“Terminals”) are located is referred to collectively herein as the “Property.”

WHEREAS, concurrently herewith, Landlord and Tenant have entered into a sublease
covering property adjacent to Terminal 2 which is leased to Landlord by the Port
of Long Beach (the “Terminal 2 Sublease”).

WHEREAS, Tenant desires to lease from Landlord and Landlord desires to lease to
Tenant the Property, together with all improvements situated therein (the
“Premises”) attached hereto and incorporated herein by reference.

ARTICLE 1. DEMISE OF PREMISES AND GRANT OF ACCESS EASEMENT

1. Demise of Premises

1.01 In consideration of the mutual covenants and agreements of this Lease, and
other good and valuable consideration, Landlord demises and leases to Tenant,
and Tenant leases from Landlord, the Premises.

2. Access Easement

1.02 Tenant is hereby granted the right of ingress and egress to and from the
Premises over and across the Property, as reasonably needed by Tenant in order
to operate the Premises. Landlord shall have the right to designate a reasonable
course through which Tenant and its employees, agents, contractors and invitees
must follow across the Property in order to access the Premises, and to
otherwise establish reasonable restrictions upon Tenant’s use of the Property
for access to the Premises pursuant to Article 7 hereof.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

ARTICLE 2. LEASE TERM

Commencement Date and Options to Renew

2.01. The term of this Lease is for an initial term of thirty-four (34) years
(the “Initial Term”), beginning on the date of this Lease as indicated above
(“Commencement Date”), unless terminated sooner as provided in this Lease.

2.02. The term of the Lease may be renewed for three (3) renewal terms of ten
(10) years each (each, a “Renewal Term”) at Tenant’s option. If Tenant chooses
to renew the term of this Lease, Tenant shall provide Landlord at least twelve
(12) months’ prior written notice of such intent to renew before the end of the
Initial Term or any Renewal Term, if applicable. The rent for any Renewal Term
shall be subject to the Parties’ mutual agreement regarding the amount of rent
to be paid pursuant to Section 3.02 below. If the Parties are unable to mutually
agree on the rent amount at least ten (10) days prior to the commencement of the
next term, either Party shall have the right to terminate this Lease upon
written notice to the other, which notice shall be effective upon the
non-terminating Party’s receipt of notice of termination.

Termination

2.03. This Lease will terminate without further notice when the term specified
in Sections 2.01 and 2.02 expires, and any holding over by Tenant after that
term expires will not constitute a renewal of the Lease or give Tenant any
rights under the Lease in or to the Premises.

Holdover

2.04. If Tenant holds over and continues in possession of the Premises after the
Lease term, Tenant will be considered to be occupying the Premises at will,
subject to all the terms of this Lease.

ARTICLE 3. RENT

3.01. The Parties acknowledge that rent for the Initial Term has been paid in
full in advance.

3.02. The rent payable from Tenant to Landlord for each Renewal Term shall be in
an amount mutually agreed upon by Landlord in Tenant at least ten (10) business
days prior to the commencement of each Renewal Term.

ARTICLE 4. TAXES

Payment by Tenant

4.01. Each Party shall have the responsibility to pay any personal property,
real estate taxes, assessments, or charges owed on the Property which is the
result of that Party’s use of the Premises and/or the installation, maintenance,
and operation of that Party’s improvements on the Property. Each Party shall
each be responsible for the payment of any taxes, levies, assessments and other
charges imposed including franchise and similar taxes imposed upon the business
conducted by that Party at the Property. Nothing in this Article 4 shall be
construed as making Tenant liable for any portion of Landlord’s income taxes in
connection with any Property or otherwise. Except as set forth in this Article
4, Landlord shall have the responsibility to pay any personal property, real
estate taxes, assessments, or charges owed on the Property and shall do so prior
to the imposition of any lien on the Property.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

a. Each Party shall have the right, at its sole option and at its sole cost and
expense, to appeal, challenge or seek modification of any tax assessment or
billing for which that Party is wholly or partly responsible for payment (the
“Challenging Party”). The non-Challenging Party shall reasonably cooperate with
the Challenging Party at the expense of the Challenging Party in filing,
prosecuting and perfecting any appeal or challenge to taxes as set forth in the
preceding sentence, including but not limited to, executing any consent, appeal
or other similar document. In the event that as a result of any appeal or
challenge by the Challenging Party, there is a reduction, credit or repayment
received by the non-Challenging Party for any taxes previously paid by the
Challenging Party, the non-Challenging Party agrees to promptly reimburse to the
Challenging Party the amount of said reduction, credit or repayment.

4.02. Taxes payable by Tenant under Section 4.01 above for the first and last
years of this Lease shall be pro-rated between Landlord and Tenant based on the
number of days this Lease is in effect during the applicable year compared to
365 days.

ARTICLE 5. UTILITIES

5.01. The Parties acknowledge that as of the Commencement Date utilities serving
the Premises, being electricity, steam, supply water, and sanitary sewer (the
“Utilities”) are separately metered with Tenant paying all costs for utility
services to the service providers. In the event any such Utilities are not
separately metered, the Parties agree that the Premises shall be separately
metered for the Utilities as soon as reasonably practicable following the
Commencement Date. All costs required to effectuate such separate metering shall
be borne equally by Landlord and Tenant. The Parties shall cooperate with each
other in all reasonable respects in connection therewith. Thereafter Tenant
shall pay all charges for Utilities serving the Premises directly to the Utility
provider. Until such time as electricity or any other Utilities are separately
metered to the Premises, such Utilities to the Premises shall continue to be
interconnected to Landlord’s utility infrastructure, and shall be provided to
Tenant and paid for in the same manner and subject to the same conditions as all
other Utilities are provided to Tenant. Until such Utilities are separately
metered, Tenant shall pay Landlord for Tenant’s usage thereof (without any
surcharge being added by Landlord for overhead) in amounts as reasonably
determined by Landlord, subject to Tenant’s reasonable approval. Such payment
shall be due within thirty (30) days following delivery of Landlord’s invoice
therefor accompanied by reasonably detailed support. Landlord shall not invoice
Tenant for Utility usage more frequently than monthly. The following
restrictions shall apply with respect to Tenant’s usage of Landlord’s oily water
sewer system: (i) only wastewaters containing only water and petroleum products
may be discharged therein, (ii) only wastewaters generated from Tenant’s
operations on the Premises may be discharged therein, (iii) Tenant shall comply
with all applicable laws, rules and regulations regarding the use thereof and
the discharge of substances therein, and (iv) the daily volume of oily water
discharged therein may not materially exceed the volume of the typical daily
discharge therein resulting from Landlord’s operation of the Property prior to
the Commencement Date. Landlord shall have no obligation to provide telephone
service to the Premises or any other utility service of any kind except as set
forth in this Section. Landlord shall in no event be liable or responsible for
any cessation or interruption in, or damage caused by, any utility services
provided to the Premises, whether by Landlord or otherwise, unless the cessation
or interruption results from Landlord’s intentional misconduct or gross
negligence.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

ARTICLE 6. USE OF PREMISES

Permitted Use of Premises

6.01. Tenant may use the Premises for the receipt, handling, unloading, storage,
transporting and other disposition of crude oil, petroleum and refined products,
for the use, operation, maintenance and repair of the improvements on the
Terminals, all pipelines, underground sump or wash tank, and related equipment
to be constructed on the Premises and for other related activities typical of a
commercial wharf.

ARTICLE 7. COMPLIANCE WITH LAWS, SAFETY REQUIREMENTS AND SECURITY REQUIREMENTS;
SECURING GOVERNMENTAL PERMITS

Compliance with Safety Requirements

7.01 In use of the Premises and the exercise of its rights hereunder, Tenant
shall conduct safe operations and shall comply with all applicable federal,
state, and local rules, regulations and orders and Landlord job-site rules and
regulations regarding safety, health and fire protection as long as such rules
and regulations are no more rigid than those that are applicable to the
Property. Landlord shall provide Tenant with copies of all manuals, pamphlets
and brochures and obtain other information regarding Landlord’s safety and
emergency policies, procedures and rules. Tenant shall familiarize itself and
its employees, agents, contractors and invitees with such safety and emergency
information. Tenant shall provide all such appropriate protective equipment and
clothing as may be required, and all persons accessing the Premises shall wear
such required protective equipment and clothing at all times while thereon.
Tenant will use the Premises in a manner that will not unreasonably interfere
with Landlord’s operations of the Property or create an unreasonable safety risk
or hazard. No smoking or open flame or matches or lighters shall be permitted on
the Property without Landlord’s express prior approval; provided, however,
Tenant shall be permitted to perform “hot work” in connection with its operation
and maintenance of the equipment situated on the Premises without Landlord’s
consent; provided that Tenant shall notify Landlord prior to the commencement
thereof and cooperate with Landlord in all reasonable respects to assure that
such work is performed in a safe and sound manner. Tenant shall ensure that the
Premises is at all times kept free of waste and is left clean and orderly.
Equipment placement and material storage shall be at locations satisfactory to
Landlord. Landlord shall have no duty to monitor compliance by Tenant or any
contractors, employees or other third parties with any safety rules, regulations
or requirements; provided, however, if Landlord becomes aware of any such
violation of safety rules, regulations or requirements, Landlord may require
Tenant to correct violations immediately, and in the event of aggravated or
repeated violations, Landlord may refuse to allow any person or persons
committing such violations to have continuing access to either the Property or
the Premises. Tenant shall use commercially reasonable efforts to prevent and
minimize hazardous conditions arising as a result of its use of the Premises.
Landlord shall promptly correct any unsafe or hazardous condition on the
Property caused by Landlord or its agents of which Landlord is aware or is made
aware, or which could materially interfere with Tenant’s use of the Premises.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Security Requirements

7.02 Tenant and its employees, agents, invitees and contractors shall comply
with Landlord’s security requirements applicable to the Property and shall obey
the applicable directions of Landlord’s security personnel and contractors as
long as same are in accordance with Landlord’s security requirements for the
Property. Landlord may impose reasonable restrictions and limitations upon
access to all or any portion of the Property, including restrictions as to time
and place of access at any particular time or location to the extent it does not
materially interfere with Tenant’s use of the Premises. All persons shall abide
by all such restrictions and limitations. Tenant’s access may be denied as
reasonably necessary in the event of an emergency situation at the Property
regardless of whether such denial of access interferes with Tenant’s use of the
Premises. Any person found in violation of any such restrictions and limitations
may be removed from the Property, and Landlord may refuse to allow such person
any further access to the Property. Unless otherwise specifically provided in
writing, Landlord shall have no duty to provide any security for protection of
the persons or property of Tenant or any contractors, employees, agents or
invitees.

Maintenance of the Premises

7.03 Tenant shall at all times keep the Premises and any other portion of the
Property used by Tenant pursuant to this Lease free from accumulations of waste
material or rubbish resulting from Tenant’s use thereof, and Tenant shall remove
at its own expense all temporary structures, rubbish and waste materials
resulting therefrom. Tenant shall take all commercially reasonable steps to
eliminate or minimize the use, storage or generation of Hazardous Substances in
violation of applicable federal, state, and local laws, rules, regulations and
orders in connection with the use of the Premises. Tenant shall be responsible
for safely and properly handling, removing and disposing of all Solid Wastes and
Hazardous Substances used, stored or generated in conjunction with any use of
the Premises. Upon completion of any work on or about the Premises, Tenant shall
leave the work site in a clean and orderly condition, free from trash, rubbish,
debris and other wastes. “Solid Wastes” as used herein, shall mean, without
limitation, those waste materials not otherwise defined by federal, state or
local law or ordinance as being hazardous, including, without limitation,
“universal wastes” as defined in 40 CFR 273 and “used oil” as defined in 40 CFR
260. “Hazardous Substances”, as used herein, shall have the same meaning as is
provided in 40 CFR 300.5 (but including petroleum, including crude oil or any
fraction thereof). Tenant shall use commercially reasonable efforts to reduce
and minimize accidents arising in connection with use of the Premises and shall
promptly report to Landlord all accidents or occurrences resulting in lost-time
injuries to Tenant’s employees or third parties and damage to Landlord’s
property or third parties arising out of Tenant’s use of the Premises. Tenant
shall promptly report any governmental inspections relative to operations
conducted by Tenant on the Premises as well as the Property and the result of
such inspections. Where advance notice of an inspection is given, Tenant shall
promptly notify Landlord of the same. Tenant shall inform Landlord of any
notices, warnings, or asserted violations issued by any governmental agencies
relative to any activities performed by Tenant on the Property.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

a. If Tenant fails to maintain the Premises as required by this Lease, Landlord
may do so, and the cost thereof shall be payable by Tenant to Landlord on
demand.

Illegal Substances; Firearms

7.04 The possession, use, manufacture, distribution, transfer of, or being under
the influence of any unauthorized, prohibited, illegal or controlled substance,
or drug paraphernalia, or possession of any firearm, weapon, explosive or
ammunition is prohibited on the Property. As used in this provision, “substance”
refers to alcohol, drug(s), chemical(s), illegal or prescribed, that may be
inhaled, injected, absorbed or taken by mouth that may, in the Landlord’s
opinion, impair an individual. Tenant shall not allow and shall take all steps
reasonably necessary to prevent the possession of any unauthorized, prohibited,
illegal, or controlled substance, illegal weapon or firearm by one of its
employees, agents, contractors or invitees on the Property. Any employees,
agents, invitees or contractors of Tenant who violate this prohibition are
subject to immediate removal from the Property and such removal shall not
constitute any cause for claim or damages against Landlord, and Landlord may
prevent such persons from returning to the Property. Prohibited items and
substances may be confiscated and transferred to appropriate law enforcement
authorities. Exclusion of the offending individual from the Property as provided
in this Section 7.04 shall be the sole remedy of Landlord for any breach or
violation set forth in this Section 7.04.

Compliance with Laws

7.05 Each Party shall be responsible for compliance with all Applicable Laws (as
defined herein) associated with such Party’s respective performance hereunder.
In the event any action or obligation imposed upon a Party under this Lease
shall at any time be in conflict with any requirement of Applicable Law, then
this Agreement shall immediately be modified to conform the action or obligation
so adversely affected to the requirements of the Applicable Law, and all other
provisions of this Lease shall remain effective.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

a. “Applicable Laws” means any applicable statute, law, regulation, ordinance,
rule, determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority (as defined herein)
having or asserting jurisdiction over the matter or matters in question, whether
now or hereafter in effect.

b. “Governmental Authority” means any federal, state, local or foreign
government or any provincial, departmental or other political subdivision
thereof, or any entity, body or authority exercising executive, legislative,
judicial, regulatory, administrative or other governmental functions or any
court, department, commission, board, bureau, agency, instrumentality or
administrative body of any of the foregoing.

Material Change In Applicable Law

7.06 If during the term of this Lease, any new Applicable Law becomes effective
or any existing Applicable Law or its interpretation is materially changed,
which change is not addressed by another provision of this Lease and which has a
material adverse economic impact upon a Party, either Party, acting in good
faith, shall have the option to request renegotiation of the relevant provisions
of this Lease with respect to future performance. The Parties shall then meet to
negotiate in good faith amendments to this Lease that will conform to the new
Applicable Law while preserving the Parties’ economic, operational, commercial
and competitive arrangements in accordance with the understandings set forth
herein.

Emergencies

7.07 In the event of any emergency occurring on or about the Premises, Landlord
and Tenant shall diligently cooperate in good faith to appropriately manage the
emergency situation in a timely and effective manner. Such cooperation shall
include, but not be limited to, providing of necessary access to all portions of
the Premises and the improvements thereon.

ARTICLE 8. CONSTRUCTION BY TENANT

General Conditions

8.01. Tenant may, at any time and from time to time during the Lease term,
erect, maintain, alter, remodel, reconstruct, rebuild, replace, and remove
buildings and other improvements on the Premises, subject to the following:

a. Tenant bears the cost of any such work.

b. The Premises must at all times be kept free of mechanics’ and materialmen’s
liens.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

c. Landlord must be notified of the time for beginning and the general nature of
any such work, other than routine maintenance of existing buildings or
improvements, at the time the work begins.

d. The conditions of Section 8.02 concerning Landlord’s approval of plans must
be followed.

e. Such work is reasonably necessary for Tenant’s permitted operations on the
Premises.

Landlord’s Approval of Plans

8.02. The following rules govern Landlord’s approving construction, additions,
and alterations of buildings or other improvements on the Premises:

a. Written Approval Required. No building or other improvement may be
constructed on the Premises unless the plans, specifications, and proposed
location of the building or other improvement have received Landlord’s written
approval, which shall not be unreasonably withheld, conditioned or delayed, and
the building or other improvement complies with the approved plans,
specifications, and proposed location; provided, however, if Tenant’s proposed
construction, additions or alterations impact Landlord’s operations on the
Property, Landlord may withhold it’s approval or consent in its sole discretion.
No material addition to or alteration of any building or structure erected on
the Premises may be begun until plans and specifications covering the proposed
addition or alteration have been first submitted to and approved by Landlord,
which shall not be unreasonably withheld, conditioned or delayed; provided,
however, if Tenant’s proposed construction, additions or alterations impact
Landlord’s operations on the Property, Landlord may withhold it’s approval or
consent in its sole discretion.

b. Submission of Plans. With respect to any construction, additions or
alterations for which Landlord’s approval is required under Subsection
(a) above, Tenant must submit two (2) copies of detailed working drawings,
plans, and specifications for any such projects for Landlord’s approval before
the project begins.

c. Landlord’s Approval. Landlord will promptly review and approve all plans
submitted under subparagraph b above or note in writing any required changes or
corrections that must be made to the plans. Any required changes or corrections
must be made, and the plans resubmitted to Landlord, within twenty (20) days
after the corrections or changes have been noted. Landlord’s failure to object
to the resubmitted plans and specifications within twenty (20) days constitutes
its approval of the changes. Minor changes in work or materials not affecting
the general character of the building project may be made at any time without
Landlord’s approval, but a copy of the altered plans and specifications must be
furnished to Landlord.

d. Exception to Landlord’s Approval. The following items do not require
submission to, and approval by, Landlord:

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

i. Minor repairs and alterations necessary to maintain existing structures and
improvements in a useful state of repair and operation.

ii. Changes and alterations required by an authorized public official with
authority or jurisdiction over the buildings or improvements, to comply with
legal requirements.

e. Effect of Approval. Landlord, by approving the plans and specifications,
assumes no liability or responsibility for the architectural or engineering
design or for any defect in any building or improvement constructed from the
plans or specifications.

Ownership of Buildings, Improvements, and Fixtures

8.03. Any buildings, improvements, additions, alterations, and fixtures
(constructed, placed, or maintained on any part of the Premises during the Lease
term are considered part of the real property of the Premises and must remain on
the Premises and become Landlord’s property when the Lease terminates, unless
agreed otherwise by Landlord and Tenant.

ARTICLE 9. EARLY RIGHT OF TERMINATION

Failure to Operate

9.01. If Tenant desires to cease the conduct of operations from the Premises,
Tenant shall have the right to deliver to Landlord a notice of such intent at
least ninety (90) days prior to the intended date on which operations will
cease, and Landlord shall have the right, but not the obligation, to terminate
this Lease by delivering written notice to Tenant. If Landlord has not made such
election prior to the date of such termination, Landlord shall continue to have
the right to terminate this Lease at any time after Tenant ceases operations and
before Tenant recommences operations from the Premises, to terminate this Lease
by delivering written notice to Tenant. Unless and until Tenant has given the
foregoing notice to Landlord of its intent to cease operations from the
Premises, Tenant shall continuously operate from the Premises to an extent
reasonably consistent with prior operations from the Premises by Landlord or its
predecessors, and a failure of Tenant to so operate, unless such failure is a
result of casualty or other force majeure event, shall constitute a default on
the part of Tenant.

ARTICLE 10. REPAIRS, MAINTENANCE, AND RESTORATION

Tenant’s Duty to Maintain and Repair

10.01. At all times during the Lease term, Tenant will keep and maintain, or
cause to be kept and maintained, all buildings and improvements erected on the
Premises in a good state of appearance and repair (except for reasonable wear
and tear) at Tenant’s own expense. If Tenant fails to maintain the Premises as
required by this Lease, Landlord may do so, and the cost thereof shall be
payable by Tenant to Landlord on demand.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Damage or Destruction

10.02. As long as the Terminals have not permanently ceased operations, if any
building or improvement constructed on the Premises is damaged or destroyed by
fire or any other casualty, regardless of the extent of the damage or
destruction, Tenant must, within one year from the date of the damage or
destruction, begin to repair, reconstruct, or replace the damaged or destroyed
building or improvement and pursue the repair, reconstruction, or replacement
with reasonable diligence so as to restore the building to substantially the
condition it was in before the casualty. But if beginning or completing this
restoration is prevented or delayed by war, civil commotion, acts of God,
strikes, governmental restrictions or regulations, or interferences, fire or
other casualty, or any other reason beyond Tenant’s control, whether similar to
any of those enumerated or not, the time for beginning or completing the
restoration (or both) will automatically be extended for the period of each such
delay.

ARTICLE 11. MECHANICS’ LIENS

Tenant will not cause or permit any mechanics’ liens or other liens to be filed
against the fee of the Premises or against Tenant’s leasehold interest
(excluding any leasehold mortgage) in the land or any buildings or improvements
on the Premises by reason of any work, labor, services, or materials supplied or
claimed to have been supplied to Tenant or anyone holding the Premises or any
part of them through or under Tenant. If such a mechanic’s lien or materialmen’s
lien is recorded against the Premises or any buildings or improvements on them,
Tenant must either cause it to be released or, if Tenant in good faith wishes to
contest the lien, take timely action to do so, at Tenant’s sole expense. If
Tenant contests the lien, Tenant will indemnify Landlord and hold it harmless
from all liability for damages occasioned by the lien or the lien contest and
will, in the event of a judgment of foreclosure on the lien, cause the lien to
be discharged and released before enforcement of the judgment is completed.

ARTICLE 12. CONDEMNATION

Parties’ Interests

12.01. If the Premises or any part of them are taken for public or quasi-public
purposes by condemnation as a result of any action or proceeding in eminent
domain, or are transferred in lieu of condemnation to any authority entitled to
exercise the power of eminent domain, this article governs Landlord’s and
Tenant’s interests in the award or consideration for the transfer and the effect
of the taking or transfer on this Lease.

Total Taking—Termination

12.02. If the entire Premises are taken or so transferred as described in
Section 12.01, this Lease and all of the rights, titles, and interests under it
will cease on the date that title to the Premises or part of them vests in the
condemning authority, and the proceeds of the condemnation will be the property
of Tenant.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Partial Taking—Termination

12.03. If only part of the Premises is taken or transferred as described in
Section 12.01, Tenant may terminate this Lease by providing notice of
termination to Landlord within a reasonable time after title to the portion of
the Premises taken or transferred vests in the condemning authority. The
proceeds of the condemnation will be divided one-half to Landlord and one-half
to Tenant.

ARTICLE 13. INSURANCE AND INDEMNIFICATION; ENVIRONMENTAL LIABILITIES

Insurance

13.01. As a condition precedent to the exercise of any of its rights created by
this agreement, and in partial performance of Tenant’s obligations of indemnity,
Tenant. shall procure and maintain in full force and effect, while this Lease
shall remain in effect, a policy or policies of public liability and property
damage insurance with minimum coverages of $25,000,000 combined single limit for
death, personal injury, bodily injury or loss sustained by any one person or
more than one person in any one occurrence, and for damage to or loss of
property sustained in any one occurrence.

a. The policy or policies shall provide as follows:

i. That Landlord and its officers, agents, servants and employees, while acting
within the scope of their authority, shall be additional named assureds, such
insurance to be primary and not contributing with any other insurance maintained
by Landlord.

ii. That in the event of one assured incurring liability to any other of the
assureds, the policy shall cover the assured against whom claim is or may be
made, in the same manner as if separate policies had been issued to each
assured.

iii. That said policy or policies shall either contain a broad form of
contractual liability coverage, including leases and land use agreements, or
there shall be attached to said policy or policies an endorsement, providing
that such insurance as is provided for therein shall apply to the obligations
assumed by Tenant hereunder.

iv. That the same shall not be cancelled or coverage reduced until a thirty
(30) day written notice thereof has been served upon Landlord by registered or
certified mail.

Fire and Property Damage Insurance

13.02. Prior to the Commencement Date, Tenant shall procure and maintain in full
force and effect, at its own expense while this Lease shall remain in effect, a
policy or policies of property insurance from a company or companies acceptable
to Landlord insuring Tenant against loss by reason of destruction or damage of
the Premises by fire and the other perils. Coverage shall be maintained in an
equal to the replacement value of said Premises, but not less than Twenty-Two
Million Dollars ($22,000,000). Such insurance shall be primary and not
contributing with any other insurance maintained by Landlord. The policy or
policies shall provide that the same shall not be cancelled or altered until a
thirty (30) day written notice thereof has been served upon Landlord and Tenant.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

a. Landlord, and its officers and employees shall not be liable for the payment
of any premiums or assessments on said policies.

b. Such insurance provided by Tenant may provide for such deductibles or
self-insured retention as shall be acceptable to Landlord. Insurance coverage
providing for up to the first Five Million Dollars ($5,000,000) per occurrence
to be deductible or self-insured is acceptable. In the event such insurance does
provide for deductibles or self-insured retention, Tenant agrees that it will
fully protect Landlord its boards, officers and employees in the same manner as
these interests would have been protected had the policy not contained the
deductible or retention provisions.

c. Tenant shall deliver a certified or photostatic copy of said policies of
insurance or a certificate in a form acceptable to Landlord for approval as to
sufficiency and as to form. At least fifteen (15) days prior to the expiration
of any such policy, a certificate showing that such insurance coverage has been
renewed or extended, shall be filed with Landlord. If such coverage is cancelled
or reduced, Tenant shall, within thirty (30) days after receipt of written
notice of such cancellation or reduction of coverage, file with Landlord a
certificate showing that the required insurance has been reinstated or provided
through another insurance company or companies, and evidence of said policy
shall be submitted for approval as herein provided. Tenant agrees to suspend and
cease all operations hereunder on the Premises during such periods of time as
the required insurance coverage is not in effect.

d. The Parties hereto agree that the minimum limits of coverage of both the
liability and property insurance shall be reviewed in conjunction with the
compensation renegotiation (as provided in Paragraph 3.02), for the purpose of
determining whether or not the minimum limits of coverage should be increased or
decreased. When the new minimum limits of coverage shall have been determined,
and if such minimum limits are to be increased, Tenant shall proceed diligently
to obtain such additional coverage.

Workers’ Compensation

13.03. In addition to the liability insurance specified above, Tenant shall
maintain at all times during the term of this Lease workers’ compensation and
employer’s liability insurance, or maintain an approved program of
self-insurance, and shall provide to Landlord evidence of such insurance, or a
Certificate of Consent to Self-Insure, meeting the requirements of the Labor
Code of the State of California.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Waiver of Subrogation

13.04. Anything in this Lease to the contrary notwithstanding, Landlord and
Tenant each hereby waive any and all rights of recovery, claim, action, or cause
of action, against the other, its agents, officers, or employees, for any loss
or damage arising from any cause covered by insurance required to be carried by
each of them pursuant to this Lease or any other insurance actually carried by
each of them, regardless of cause or origin, including negligence of the other
Party hereto, its agents, officers, or employees, and covenants that no insurer
shall hold any right of subrogation against such other Party. All insurance
obtained by either Tenant or Landlord hereunder, especially including the
property damage insurance described herein shall contain appropriate waiver of
subrogation rights endorsements whereby the insurer releases all rights of
subrogation against both Landlord and Tenant and any and all subleases. Each
Party shall provide the other with copies of such endorsements upon request.

Indemnification

13.05. The provisions of this Section 13.05 shall not apply with respect to
those matters described in Section 13.07 below. Tenant agrees to and hereby does
release, defend, indemnify, and hold harmless Landlord, any parent, subsidiary,
and affiliated companies of Landlord, and their directors, officers, principals,
shareholders, employees, agents, trustees and representatives of each and the
successors and assigns of any of the preceding from and against all, claims,
demands, causes of action, damages, losses and expenses (including reasonable
attorneys’ fees, expert fees and litigation costs) of every kind and character
for bodily injury, illness or death and for all loss, damage and destruction of
property (collectively “Claims”) to the extent caused by (i) the negligence or
willful misconduct of Tenant or (ii) the violation by Tenant of any governmental
laws, regulations or orders applicable to the Tenant’s operations upon the
Property or the Premises.

13.06. The provisions of this Section 13.06 shall not apply with respect to
those matters described in Section 13.07 below. Landlord agrees to and hereby
does defend, indemnify and hold harmless Tenant, any parent, subsidiary and
affiliated companies, and their directors, officers, principals, shareholders,
employees, agents, trustees and representatives of each and the successors and
assigns of any of the preceding from and against all Claims to the extent caused
by (i) the negligence or willful misconduct of Landlord or (ii) the violation by
Landlord of any governmental laws, rules or regulations applicable to Landlord’s
operations upon the Property or the Premises.

a. In the event of a conflict between the foregoing indemnity provisions and the
Indemnity Agreement, defined below, the Indemnity Agreement shall control.

Environmental Liabilities and Indemnification

13.07. Environmental responsibilities, liabilities and indemnification between
Landlord and Tenant under this Lease shall be controlled by the terms and
conditions of that certain Carson Assets Indemnity Agreement entered into as of
December             , 2013 (the “Indemnity Agreement”) by and among Tesoro
Logistics LP, a Delaware limited partnership, Tesoro Logistics GP, LLC, a
Delaware limited liability company and the general partner of the Partnership,
Landlord, Tesoro Corporation, a Delaware corporation, Tenant and Carson
Cogeneration Company, a Delaware corporation.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

a. In the event of a conflict between this Lease and the Indemnity Agreement
defined in Section 13.07, the Indemnity Agreement shall control.

ARTICLE 14. ASSIGNMENT AND SUBLEASE

14.01. Tenant may not transfer, assign or sublease its leasehold estate or any
portion thereof or any of its right, title or interest in this Lease
(collectively, a “Transfer”) without prior written consent of Landlord, which
Landlord may withhold in its sole and absolute discretion. Any merger,
consolidation or transfer of the direct or indirect beneficial ownership
interest in Tenant that results in a direct or indirect change in the right to
control the management of Tenant shall constitute a Transfer as defined above.

14.02. Concurrently with the execution of this Lease, Landlord and Tenant shall
execute an assignment and assumption of contracts (“Assignment and Assumption of
Contracts”) in the form of Exhibit C attached hereto. The Assignment and
Assumption of Contracts shall be effective upon the Commencement Date,

14.03. During the term of the Lease, as long as Tenant is not in default under
the Lease after receipt of written notice and an opportunity to cure, Tenant has
the right to enter into additional contracts related to the Premises, provided
such contracts shall not obligate Landlord and shall not bind Landlord following
termination of the Lease unless Landlord elects in its sole discretion to take
an assignment of such contracts pursuant to an assignment and assumption
agreement similar in form and substance to the Assignment and Assumption of
Contracts from Landlord to Tenant. Upon termination of the Lease, those
contracts assumed by Tenant pursuant to the Assignment and Assumption of
Contracts and those contracts which Landlord has agreed to assume from Tenant,
will revert back to Landlord, or its successor, upon termination of the Lease or
any succeeding or replacement lease to the Lease.

ARTICLE 15. DEFAULT AND REMEDIES

Termination on Default

15.01. Default under this Lease shall occur if either Party shall fail to
perform any of its material obligations hereunder (except when such failure
shall be excused under other provisions hereof). Except as otherwise
specifically noted in this Lease to the contrary, if Tenant defaults in
performing any covenant or term of this Lease and does not correct the default
within thirty (30) days after receipt of written notice from Landlord to Tenant,
Landlord may declare this Lease, and all rights and interest created by it,
terminated; provided, however, that in the event such default cannot, in the
exercise of reasonable diligence, be cured within such thirty (30) day period,
Landlord may not exercise its remedies under this Article unless Tenant
(i) fails to commence the cure of the default within such thirty (30) day
period, or (ii) thereafter fails to proceed with curative measures with
reasonable diligence. If Landlord elects to terminate, this Lease will cease as
if the day of Landlord’s election were the day originally fixed in the Lease for
its expiration, and Landlord or its agent or attorney may resume possession of
the Premises.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

a. Certain other contracts, licenses or agreements related to the Premises shall
be cross defaulted with the Lease (each, individually, a “Cross-Defaulted
Agreement” and collectively the “Cross-Defaulted Agreements”), which
Cross-Defaulted Agreements are listed on Exhibit D attached hereto. If Tenant
defaults under this Lease, such default shall be a default under each of the
Cross Defaulted Agreements. Any default by Tenant under any of the
Cross-Defaulted Agreements shall be a default under this Lease. Without
limitation on the above provisions or Landlord’s other remedies as a result of
any such default, any termination of this Lease for any reason shall
automatically terminate the Terminal 2 Sublease, and any termination of the
Terminal 2 Sublease shall automatically terminate this Lease.

Other Remedies

15.02. Any termination of this Lease as provided in this Article will not
relieve Tenant from paying any sum or sums due and payable to Landlord under the
Lease at the time of termination, or any claim for damages then or previously
accruing against Tenant under this Lease. Any such termination will not prevent
Landlord from enforcing the payment of any such sum or sums or claim for damages
by any remedy provided for by law, or from recovering damages from Tenant for
any default under the Lease. All Landlord’s rights, options, and remedies under
this Lease will be construed to be cumulative, and no one of them is exclusive
of the other. Landlord may pursue any or all such remedies or any other remedy
or relief provided by law, whether or not stated in this Lease. No waiver by
Landlord of a breach of any of the covenants or conditions of this Lease may be
construed a waiver of any succeeding or preceding breach of the same or any
other covenant or condition of this Lease.

ARTICLE 16. DISCLAIMER; COVENANTS

Disclaimer of Warranties

16.01. TENANT IS LEASING THE PREMISES “AS-IS”, WITH ANY AND ALL LATENT AND
PATENT DEFECTS. TENANT ACKNOWLEDGES THAT TENANT IS NOT RELYING UPON ANY
REPRESENTATION, STATEMENT OR OTHER ASSERTION OF LANDLORD OR LANDLORD’S AGENTS,
OFFICERS, EMPLOYEES OR REPRESENTATIVES WITH RESPECT TO THE CONDITION OF THE
PREMISES, BUT IS RELYING UPON TENANT’S EXAMINATION OF THE PREMISES. TENANT
ACCEPTS THIS LEASE UNDER THE EXPRESS UNDERSTANDING THAT THERE ARE NO EXPRESS OR
IMPLIED WARRANTIES OF LANDLORD WITH REGARD TO THE PREMISES, INCLUDING, WITHOUT
LIMITATION, SUITABILITY FOR TENANT’S INTENDED USE THEREOF (EXCEPT FOR THE
WARRANTY SET FORTH IN SECTION 16.02).

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Warranty of Quiet Enjoyment

16.02. Landlord covenants that as long as Tenant observes the covenants and
terms of this Lease, Tenant will lawfully and quietly hold, occupy, and enjoy
the Premises during the Lease term without being disturbed by Landlord or any
person claiming under Landlord, except for any portion of the Premises that is
taken under the power of eminent domain.

ARTICLE 17. GENERAL PROTECTIVE PROVISIONS

Right of Entry and Inspection

17.01. Tenant must permit Landlord or its agents, representatives, or employees
to enter the Premises at reasonable times and upon reasonable prior notice for
the purposes of inspection; determining whether Tenant is complying with this
Lease; and maintaining, repairing, or altering the Premises in accordance with
the terms hereof.

No Termination on Bankruptcy

17.02. Bankruptcy, insolvency, assignment for the benefit of creditors, or the
appointment of a receiver will not affect this Lease as long as Tenant and
Landlord or their respective successors or legal representatives continue to
perform all covenants of this Lease.

No Waiver

17.03. No waiver by either Party of any default or breach of any covenant or
term of this Lease may be treated as a waiver of any subsequent default or
breach of the same or any other covenant or term of this Lease.

Release of Landlord

17.04. If Landlord sells or transfers all or part of the Premises and as a part
of the transaction assigns its interest as Landlord in this Lease, then as of
the effective date of the sale, assignment, or transfer, Landlord will have no
further liability under this Lease to Tenant, except with respect to liability
matters that have accrued and are unsatisfied as of that date. Underlying this
release is the Parties’ intent that Landlord’s covenants and obligations under
this Lease will bind Landlord and its successors and assigns only during and in
respect of their respective successive periods of ownership of the fee.

ARTICLE 18. MISCELLANEOUS

Title Policy and Survey

18.01 Tenant shall have the right, at its sole expense, to obtain a survey of
the Premises and title insurance coverage of its interest in the Premises, and
the interest of any Lender. Landlord shall have no obligation to provide Tenant
with any such survey or title insurance.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Memorandum of Lease

18.02 The Parties agree not to place this Lease of record, but each Party shall,
at the request of the other, execute and acknowledge so that the same may be
recorded a memorandum of lease containing such provisions as the requesting
Party shall reasonably request. The requesting Party shall pay all costs, taxes,
fees and other expenses in connection with or prerequisite to recording.

Delivery of Notices

18.03. All sums owed hereunder, notices, demands, or requests from one party to
another may be personally delivered, sent by or by commercial courier, provided
the courier’s regular business is delivery service and provided further that it
guarantees delivery to the addressee by the end of the next business day
following the courier’s receipt from the sender, or sent by mail, certified or
registered, postage prepaid, to the addresses stated below and are considered to
have been given at the time of personal delivery, upon record of receipt or
refusal of receipt if sent by commercial courier, or of mailing:

 

TENANT:    Tesoro Logistics Operations LLC    19100 Ridgewood Parkway    San
Antonio, TX 78259    Attention: Vice President Operations With a copy to:   
Tesoro Logistics Operations LLC    19100 Ridgewood Parkway    San Antonio, TX
78259    Attention: General Counsel LANDLORD:    Tesoro Refining & Marketing
Company LLC    19100 Ridgewood Parkway    San Antonio, TX 78259    Attention:
Vice President Logistics With a copy to:    Tesoro Refining & Marketing Company
LLC    19100 Ridgewood Parkway    San Antonio, TX 78259    Attention: General
Counsel

A Party may change its address for notice under this Section 18.03 by providing
notice of such change in accordance with this Section 18.03.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Parties Bound

18.04. This Lease binds, and inures to the benefit of, the parties to the Lease
and their respective heirs, executors, administrators, legal representatives,
successors, and assigns.

California Law to Apply

18.05. This agreement is to be construed under the internal laws of the State of
California.

Legal Construction

18.06. If any one or more of the provisions contained in this Lease are for any
reason held to be invalid, illegal, or unenforceable in any respect, the
invalidity, illegality, or unenforceability will not affect any other provision
of the Lease, which will be construed as if it had not included the invalid,
illegal, or unenforceable provision.

Amendment

18.07. No amendment, modification, or alteration of this Lease is binding unless
in writing, dated subsequent to the date of this Lease, and duly executed by the
Parties.

Rights and Remedies Cumulative

18.08. The rights and remedies provided by this Lease are cumulative, and either
Party’s using any right or remedy will not preclude or waive its right to use
any other remedy. The rights and remedies are given in addition to any other
rights the Parties may have by law, statute, ordinance, or otherwise.

Attorneys’ Fees and Costs

18.09. If, as a result of either Party’s breaching this Lease, the other Party
employs an attorney to enforce its rights under this Lease, then the breaching
or defaulting Party will pay the other Party the reasonable attorneys’ fees and
costs incurred to enforce this Lease.

Time of Essence

18.10. Time is of the essence of this Lease.

Further Documents

18.11. Landlord and Tenant will from time to time and at any reasonable time
execute and deliver to the other Party, when the other Party reasonably
requests, other instruments and assurances approving, ratifying, and confirming
this Lease and the leasehold estate created by it and certifying that this Lease
is in full force and that no default under this Lease on the other Party’s part
exists; or if the other Party is in default specifying in such instrument each
such default.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Captions

18.12 The captions used in connection with the Articles and Sections of this
Lease are for convenience only, and are not intended in any way to limit or
amplify the meaning of the language contained in this Lease, or be used as
interpreting the meanings and provisions of this Lease.

Construction

18.13 This Lease shall not be strictly construed against either Party.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

THIS LEASE has been executed by the parties on the date and year first above
written.

 

LANDLORD:

TESORO REFINING & MARKETING COMPANY LLC, a Delaware limited liability company

By:

   

Print Name:

   

Title:

   

Date:

   

TENANT:

  TESORO LOGISTICS OPERATIONS LLC, a Delaware limited liability company

By:

   

Print Name:

   

Title:

   

Date:

   

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of Terminal 2

All that certain real property situated in the County of Los Angeles, State of
California, described as follows:

Parcel I:

That portion of the Rancho Los Cerritos, in the City of Long Beach, County of
Los Angeles, State of California, described as follows:

Beginning at a point in the Northwesterly line of Channel No. 2 of Long Beach
Harbor, distant thereon Five Hundred (500) feet Southwesterly from the most
Northerly corner of said Channel; thence South 64°42’28” West on said
Northwesterly line of Channel No. 2, Three Hundred (300) feet; thence North
13°12’28” East Six Hundred Ninety-One and Ninety-Eight Hundredths (691.98) feet,
more or less, to a point in the Southeasterly line of Parcel “E”, as described
in Deed to the Pacific Electric Railway Company, recorded in Book 5150, Page 47
of Deeds, Records of said County; thence along said Southeasterly line North
64°42’28” East One Hundred Seventy-Seven and Eighty-Four Hundredths (177.84)
feet, more or less, to the beginning of a curve concave to the South East having
a radius of Five Hundred Fifty-Three and Fourteen hundredths (553.14) feet, the
chord of said curve having a bearing of North 70°35’51” East and a length of One
Hundred Thirteen and Fifty-Two Hundredths (113.52) feet; thence Northeasterly
along said Southeasterly line of Parcel “E” and along said curve One Hundred
Thirteen and Seventy-Two Hundredths (113.72) feet; thence South 13°12’28” West
Six Hundred Seventy-Seven and Ten Hundredths (677.10) feet to the Point of
Beginning.

Except therefrom all interest in the fee in said land lying below a depth of 200
feet from the surface thereof including, but not limited to, all oil, gas and
other mineral rights as well as the rights to drill for, explore and produce the
same; but without, however, the right to use the upper 200 feet of said land for
these said purposes, as provided on deeds recorded September 30, 1987, as
Instrument Nos. 87-1569708 and 87-1569709, both of Official Records.

Parcel II:

That portion of Rancho Los Cerritos, in the City of Long Beach, County of Los
Angeles, State of California, described as follows:

Beginning at a point in the Northwesterly line of Channel No. 2 of Long Beach
Harbor, distant Southwesterly One Hundred Seventy-Five (175) feet from the most
Northerly corner of said Channel; thence North 29°07’26” East Five Hundred
Forty-Three and Twenty Hundredths (543.20) feet to a point in the Southwesterly
line of Parcel “A” as described in Deed to the Pacific Electric Railway Company,
recorded in Book 5150, Page 47 of Deeds, Records of said County; thence along
said Southwesterly line South 71°48’ East Two Hundred Ninety-Two and Four
Hundredths (292.04) feet; thence South 18°12’ West Fifty (50) feet; thence South
25°17’32” East Two Hundred Sixty-Eight and Eighty Hundredths (268.80) feet to
the Northwesterly line of the land described in the Deed to the Star Drilling
Machine Company, recorded in Book 6859, Page 336, of said Deed Records; thence
along said Northwesterly line South 64°42’28” West Four Hundred Forty-Four and
Twenty-Five Hundredths (444.25) feet to the Northeasterly end of said Channel
No. 2; thence North 25°17’32” West One Hundred Ninety (190) feet to the most
Northerly corner of said Channel; thence South 64°42’28” West One Hundred
Seventy-Five (175) feet to the Point of Beginning.

 

Exhibit A –

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Except therefrom all interest in the fee in said land lying below a depth of 200
feet from the surface thereof including, but not limited to, all oil, gas and
other mineral rights as well as the rights to drill for, explore and produce the
same; but without, however, the right to use the upper 200 feet of said land for
these said purposes, as provided on deeds recorded September 30, 1987, as
Instrument Nos. 87-1569708 and 87-1569709, both of Official Records.

Parcel III:

That portion of Rancho Los Cerritos, in the City of Long Beach, County of Los
Angeles, State of California, described as follows:

Beginning at a point in the Northwesterly line of Channel No. 2 of Long Beach
Harbor, distant Southwesterly Five Hundred (500) feet from the most Northerly
corner of said Channel; thence North 13°12’28” East Six Hundred Seventy-Seven
and Ten Hundredths (677.10) feet to the Southerly line of Parcel “E” as
described in Deed to the Pacific Electric Railway Company, recorded in Book
5150, Page 47 of Deeds, Records of said County; thence Easterly along said
Southerly line, same being a curve concave to the South, having a radius of Five
Hundred Fifty-Three and Fourteen Hundredths (553.14) feet, a distance of Three
Hundred Six and Sixteen Hundredths (306.16) feet to a point in the South
Westerly line of Parcel “A” of said Deed to the Pacific Electric Railway
Company; thence along the Southwesterly line of said Parcel “A”, South 71°48’
East One Hundred Six and Eighty-Eight Hundredths (106.88) feet; thence South
29°97’26” West Five Hundred Forty-Three and Twenty-Nine Hundredths (543.29) feet
to a point on the Northwesterly line of said Channel No. 2; thence along said
Northwesterly line South 64°42’28” West Three Hundred Twenty-Five (325.00) feet
to the Point of Beginning.

Except therefrom all interest in the fee in said land lying below a depth of 200
feet from the surface thereof including, but not limited to, all oil, gas and
other mineral rights as well as the rights to drill for, explore and produce the
same; but without, however, the right to use the upper 200 feet of said land for
these said purposes, as provided on deeds recorded September 30, 1987, as
Instrument Nos. 87-1569708 and 87-1569709, both of Official Records.

Assessor’s Parcel Number: 7436-008-001 and 7436-009-900

 

Exhibit A –

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Legal Description of Terminal 3

All that certain real property situated in the County of Los Angeles, State of
California, described as follows:

Parcel I:

That portion of the Rancho Los Cerritos, in the City of Long Beach, County of
Los Angeles, State of California, described as follows:

Beginning at a point in the Southeasterly line of a road or street, commonly
known as “Seventh Street South”, a distant South 25°17’32” East 70 feet from a
point in the center line of Parcel “F”, as described in the Deed to the Pacific
Electric Railway Company, recorded in Book 5150, Page 47 of Deeds, Records of
said County, which bears South 64°42’28” West 983.28 feet from the intersection
of the Northeasterly prolongation of the center line of said Parcel “F” with the
West line of Pico Avenue (formerly Water Street); thence South 25°17’32” East
521.90 feet to the North Westerly line of Channel No. 3 of Long Beach Harbor;
thence along said North Westerly line South 64°42’28” West 1000 feet; thence
North 8°15’28” East 626.23 feet to the Southeasterly line of said “Seventh
Street South”; thence along said Southeasterly line North 64°42’28” East 653.91
feet to the Point of Beginning.

Excepting therefrom all interest in the fee in said land lying below a depth of
200 feet from the surface thereof including, but not limited to, all oil, gas
and other mineral rights as well as the rights to drill for, explore and produce
the same, but without, however, the right to use the upper 200 feet of said land
for these said purposes as reserved by Atlantic Richfield Company, Delaware
Corporation by the Corporation Quitclaim Deed recorded September 30, 1987 as
Instrument No. 87-1569709, Official Records.

 

Exhibit A –

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Parcel II:

That portion of the Rancho Los Cerritos, in the City of Long Beach, County of
Los Angeles, State of California, described as follows:

Beginning at the Northwesterly corner of the land described in the Deed to the
Fidelity and Deposit Company of Maryland, recorded in Book 2756, Page 299,
Official Records, of said County, being a point in the Southeasterly line of a
road or street commonly known as “7th Street South” distant South 25°17’32” East
70 feet form a point in the center line of Parcel “F” as described in the Deed
to the Pacific Electric Railway Company, recorded in Book 5150, Page 47 of
Deeds, Records of said County, which bears South 64°42’28” West 1637.19 feet
from the intersection of the Northeasterly prolongation of the center line of
Parcel “F” with the Westerly line of Pico Avenue (formerly Water Street); thence
along the Southeasterly line of said “7th Street South” South 64°42’28” West
110.73 feet to a point distant North 64°42’28” East 421.46 feet from the North
East corner of the East parcel of land, lying Southeasterly of said Parcel “F”,
as conveyed to L.V. Draper, by Deed recorded in Book 6236, Page 303 of said Deed
Records; thence Southwesterly in a direct line to a point in the Northwesterly
line of Channel No. 3 of Long Beach Harbor, distant North 64°42’28” East 538.67
feet from the Southeast corner of said parcel of land so conveyed to said L.V.
Draper; thence along the Northwesterly line of said Channel No. 3, North
64°42’28” East 169.33 feet to the Southwesterly corner of the land so described
in said Deed to the Fidelity and Deposit Company of Maryland; thence along the
Northwesterly line of the land so described, North 8°15’28” East 626.23 feet to
the Point of Beginning.

Excepting therefrom all interest in the fee in said land lying below a depth of
200 feet from the surface thereof including, but not limited to, all oil, gas
and other mineral rights as well as the rights to drill for, explore and produce
the same, but without, however, the right to use the upper 200 feet of said land
for these said purposes as reserved by Atlantic Richfield Company, Delaware
Corporation by the Corporation Quitclaim Deed recorded September 30, 1987 as
Instrument No. 87-1569709, Official Records.

Assessor’s Parcel Number: 7436-013-002

 

Exhibit A –

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT C

Form of Assignment and Assumption of Contracts

FORM OF

ASSIGNMENT AND ASSUMPTION OF

CONTRACTS

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS is made this                     day
of             , 20            , by and between Tesoro Refining & Marketing
Company LLC, a Delaware limited liability company (“Assignor”) and Tesoro
Logistics Operations LLC, a Delaware limited liability company (“Assignee”),
with reference to the following facts:

A. Assignor is bound by those certain contracts and agreements currently in
effect in connection with Assignor’s operation and maintenance of the Terminals,
as that term is defined in the Lease (defined below), located on real property
(“Property”) legally described on Schedule 1 attached hereto, and the
improvements in and on the Terminals, all of which contracts and agreements
(collectively, the “Contracts”) are described in Schedule 2 attached hereto and
made a part hereof.

B. Pursuant to the terms of that certain Lease Agreement entered into by
Assignor, as Landlord, and Assignee, as Tenant (the “Lease”), Assignor now
desires to assign and transfer to Assignee all of its right, title and interest
in the Contracts, subject to all of the payments, terms, covenants, obligations,
agreements and restrictions therein set forth, and Assignee desires to accept
said Contracts, and be bound by the terms thereof.

NOW THEREFORE, in consideration of the mutual covenants and conditions
hereinbelow set forth, it is agreed:

 

  1. Effective as of the Commencement Date, as that phrase is defined in the
Lease Assignor assigns and transfers to Assignee and its successors and assigns,
all of Assignor’s right, title and interest in and to the Contracts, subject to
the payments, terms, covenants, obligations, agreements and restrictions set
forth therein.

 

  2. Effective as of the Commencement Date, Assignee accepts the assignment of
the Contracts, shall be entitled to all rights and benefits accruing to the
Assignor thereunder and hereby assumes and agrees to be bound by the terms
thereof from and after the Commencement Date.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

  3. Assignor hereby agrees to indemnify and hold harmless Assignee from any and
all liability, loss, cost, damage or expense (including, without limitation,
reasonable attorneys’ fees) which Assignee incurs under the Contracts, and from
any and all claims and demands whatsoever which are asserted against Assignee by
reason of any alleged obligation or undertaking on its part to perform or
discharge any of the terms, covenants or agreements contained therein, which
liability, loss, cost, damage, expense, claim or demand arises from acts, events
or omissions occurring before the Commencement Date. If Assignee incurs any such
liability, loss, cost, damage or expense under the Contracts or in defense
against any such claims or demands, the amount thereof (including costs,
expenses and reasonable attorneys’ fees) together with interest thereon at the
rate of ten percent (10%) per annum from the date any payment is made, shall be
reimbursed to Assignee by Assignor immediately upon demand.

 

  4. Assignee hereby agrees to indemnify and hold harmless Assignor from any and
all liability, loss, cost, damage or expense (including, without limitation,
reasonable attorneys’ fees) which Assignor incurs under the Contracts, and from
any and all claims and demands whatsoever which are asserted against Assignor by
reason of any alleged obligation or undertaking on its part to perform or
discharge any of the terms, covenants or agreements contained therein, which
liability, loss, cost, damage, expense, claim or demand arises from acts, events
or omissions occurring on or after the Commencement Date. If Assignor incurs any
such liability, loss, cost, damage or expense under the Contracts or in defense
against any such claims or demands, the amount thereof (including costs,
expenses and reasonable attorneys’ fees) together with interest thereon at the
rate of ten percent (10%) per annum from the date any payment is made, shall be
reimbursed to Assignor by Assignee immediately upon demand.

 

  5. This Assignment and Assumption may be executed in counterparts which taken
together shall constitute one and the same instrument.

 

  6. The provisions of this instrument shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective successors and assigns.

 

  7. Assignor hereby covenants that it will, at any time and from time to time,
execute any documents and take such additional actions as Assignee or its
successors or assigns shall reasonably require in order to more completely or
perfectly carry out the transfers intended to be accomplished by this Assignment
and Assumption.

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Contracts as of the date set forth above.

 

  “ASSIGNOR”   TESORO REFINING & MARKETING COMPANY LLC, a Delaware limited
liability company  

By:

     

Printed Name:

     

Its:

     

Date:

     

“ASSIGNEE”

    TESORO LOGISTICS OPERATIONS LLC,a Delaware limited liability company  

By:

     

Printed Name:

     

Its:

     

Date:

   

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

TO

ASSIGNMENT AND ASSUMPTION

OF CONTRACTS

LEGAL DESCRIPTION

Legal Description of Terminal 2

All that certain real property situated in the County of Los Angeles, State of
California, described as follows:

Parcel I:

That portion of the Rancho Los Cerritos, in the City of Long Beach, County of
Los Angeles, State of California, described as follows:

Beginning at a point in the Northwesterly line of Channel No. 2 of Long Beach
Harbor, distant thereon Five Hundred (500) feet Southwesterly from the most
Northerly corner of said Channel; thence South 64°42’28” West on said
Northwesterly line of Channel No. 2, Three Hundred (300) feet; thence North
13°12’28” East Six Hundred Ninety-One and Ninety-Eight Hundredths (691.98) feet,
more or less, to a point in the Southeasterly line of Parcel “E”, as described
in Deed to the Pacific Electric Railway Company, recorded in Book 5150, Page 47
of Deeds, Records of said County; thence along said Southeasterly line North
64°42’28” East One Hundred Seventy-Seven and Eighty-Four Hundredths (177.84)
feet, more or less, to the beginning of a curve concave to the South East having
a radius of Five Hundred Fifty-Three and Fourteen hundredths (553.14) feet, the
chord of said curve having a bearing of North 70°35’51” East and a length of One
Hundred Thirteen and Fifty-Two Hundredths (113.52) feet; thence Northeasterly
along said Southeasterly line of Parcel “E” and along said curve One Hundred
Thirteen and Seventy-Two Hundredths (113.72) feet; thence South 13°12’28” West
Six Hundred Seventy-Seven and Ten Hundredths (677.10) feet to the Point of
Beginning.

Except therefrom all interest in the fee in said land lying below a depth of 200
feet from the surface thereof including, but not limited to, all oil, gas and
other mineral rights as well as the rights to drill for, explore and produce the
same; but without, however, the right to use the upper 200 feet of said land for
these said purposes, as provided on deeds recorded September 30, 1987, as
Instrument Nos. 87-1569708 and 87-1569709, both of Official Records.

Parcel II:

That portion of Rancho Los Cerritos, in the City of Long Beach, County of Los
Angeles, State of California, described as follows:

Beginning at a point in the Northwesterly line of Channel No. 2 of Long Beach
Harbor, distant Southwesterly One Hundred Seventy-Five (175) feet from the most
Northerly corner of said Channel; thence North 29°07’26” East Five Hundred
Forty-Three and Twenty Hundredths (543.20) feet to a point in the Southwesterly
line of Parcel “A” as described in Deed to the Pacific Electric Railway Company,
recorded in Book 5150, Page 47 of Deeds, Records of said County; thence along
said Southwesterly line South 71°48’ East Two Hundred Ninety-Two and Four
Hundredths (292.04) feet; thence South 18°12’ West Fifty (50) feet; thence South
25°17’32” East Two Hundred Sixty-Eight and Eighty Hundredths (268.80) feet to
the Northwesterly line of the land described in the Deed to the Star Drilling
Machine Company, recorded in Book 6859, Page 336, of said Deed Records; thence
along said Northwesterly line South 64°42’28” West Four Hundred Forty-Four and
Twenty-Five Hundredths (444.25) feet to the Northeasterly end of said Channel
No. 2; thence North 25°17’32” West One Hundred Ninety (190) feet to the most
Northerly corner of said Channel; thence South 64°42’28” West One Hundred
Seventy-Five (175) feet to the Point of Beginning.

 

Exhibit A –

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Except therefrom all interest in the fee in said land lying below a depth of 200
feet from the surface thereof including, but not limited to, all oil, gas and
other mineral rights as well as the rights to drill for, explore and produce the
same; but without, however, the right to use the upper 200 feet of said land for
these said purposes, as provided on deeds recorded September 30, 1987, as
Instrument Nos. 87-1569708 and 87-1569709, both of Official Records.

Parcel III:

That portion of Rancho Los Cerritos, in the City of Long Beach, County of Los
Angeles, State of California, described as follows:

Beginning at a point in the Northwesterly line of Channel No. 2 of Long Beach
Harbor, distant Southwesterly Five Hundred (500) feet from the most Northerly
corner of said Channel; thence North 13°12’28” East Six Hundred Seventy-Seven
and Ten Hundredths (677.10) feet to the Southerly line of Parcel “E” as
described in Deed to the Pacific Electric Railway Company, recorded in Book
5150, Page 47 of Deeds, Records of said County; thence Easterly along said
Southerly line, same being a curve concave to the South, having a radius of Five
Hundred Fifty-Three and Fourteen Hundredths (553.14) feet, a distance of Three
Hundred Six and Sixteen Hundredths (306.16) feet to a point in the South
Westerly line of Parcel “A” of said Deed to the Pacific Electric Railway
Company; thence along the Southwesterly line of said Parcel “A”, South 71°48’
East One Hundred Six and Eighty-Eight Hundredths (106.88) feet; thence South
29°97’26” West Five Hundred Forty-Three and Twenty-Nine Hundredths (543.29) feet
to a point on the Northwesterly line of said Channel No. 2; thence along said
Northwesterly line South 64°42’28” West Three Hundred Twenty-Five (325.00) feet
to the Point of Beginning.

Except therefrom all interest in the fee in said land lying below a depth of 200
feet from the surface thereof including, but not limited to, all oil, gas and
other mineral rights as well as the rights to drill for, explore and produce the
same; but without, however, the right to use the upper 200 feet of said land for
these said purposes, as provided on deeds recorded September 30, 1987, as
Instrument Nos. 87-1569708 and 87-1569709, both of Official Records.

Assessor’s Parcel Number: 7436-008-001 and 7436-009-900

 

Exhibit A –

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Legal Description of Terminal 3

All that certain real property situated in the County of Los Angeles, State of
California, described as follows:

Parcel I:

That portion of the Rancho Los Cerritos, in the City of Long Beach, County of
Los Angeles, State of California, described as follows:

Beginning at a point in the Southeasterly line of a road or street, commonly
known as “Seventh Street South”, a distant South 25°17’32” East 70 feet from a
point in the center line of Parcel “F”, as described in the Deed to the Pacific
Electric Railway Company, recorded in Book 5150, Page 47 of Deeds, Records of
said County, which bears South 64°42’28” West 983.28 feet from the intersection
of the Northeasterly prolongation of the center line of said Parcel “F” with the
West line of Pico Avenue (formerly Water Street); thence South 25°17’32” East
521.90 feet to the North Westerly line of Channel No. 3 of Long Beach Harbor;
thence along said North Westerly line South 64°42’28” West 1000 feet; thence
North 8°15’28” East 626.23 feet to the Southeasterly line of said “Seventh
Street South”; thence along said Southeasterly line North 64°42’28” East 653.91
feet to the Point of Beginning.

Excepting therefrom all interest in the fee in said land lying below a depth of
200 feet from the surface thereof including, but not limited to, all oil, gas
and other mineral rights as well as the rights to drill for, explore and produce
the same, but without, however, the right to use the upper 200 feet of said land
for these said purposes as reserved by Atlantic Richfield Company, Delaware
Corporation by the Corporation Quitclaim Deed recorded September 30, 1987 as
Instrument No. 87-1569709, Official Records.

Parcel II:

That portion of the Rancho Los Cerritos, in the City of Long Beach, County of
Los Angeles, State of California, described as follows:

Beginning at the Northwesterly corner of the land described in the Deed to the
Fidelity and Deposit Company of Maryland, recorded in Book 2756, Page 299,
Official Records, of said County, being a point in the Southeasterly line of a
road or street commonly known as “7th Street South” distant South 25°17’32” East
70 feet form a point in the center line of Parcel “F” as described in the Deed
to the Pacific Electric Railway Company, recorded in Book 5150, Page 47 of
Deeds, Records of said County, which bears South 64°42’28” West 1637.19 feet
from the intersection of the Northeasterly prolongation of the center line of
Parcel “F” with the Westerly line of Pico Avenue (formerly Water Street); thence
along the Southeasterly line of said “7th Street South” South 64°42’28” West
110.73 feet to a point distant North 64°42’28” East 421.46 feet from the North
East corner of the East parcel of land, lying Southeasterly of said Parcel “F”,
as conveyed to L.V. Draper, by Deed recorded in Book 6236, Page 303 of said Deed
Records; thence Southwesterly in a direct line to a point in the Northwesterly
line of Channel No. 3 of Long Beach Harbor, distant North 64°42’28” East 538.67
feet from the Southeast corner of said parcel of land so conveyed to said L.V.
Draper; thence along the Northwesterly line of said Channel No. 3, North
64°42’28” East 169.33 feet to the Southwesterly corner of the land so described
in said Deed to the Fidelity and Deposit Company of Maryland; thence along the
Northwesterly line of the land so described, North 8°15’28” East 626.23 feet to
the Point of Beginning.

 

Exhibit A –

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Excepting therefrom all interest in the fee in said land lying below a depth of
200 feet from the surface thereof including, but not limited to, all oil, gas
and other mineral rights as well as the rights to drill for, explore and produce
the same, but without, however, the right to use the upper 200 feet of said land
for these said purposes as reserved by Atlantic Richfield Company, Delaware
Corporation by the Corporation Quitclaim Deed recorded September 30, 1987 as
Instrument No. 87-1569709, Official Records.

Assessor’s Parcel Number: 7436-013-002

 

Exhibit A –

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

SCHEDULE 2

TO

ASSIGNMENT AND ASSUMPTION

OF CONTRACTS

LIST OF CONTRACTS

 

1. Lease Agreement between Tesoro Refining & Marketing Company LLC, a Delaware
limited liability company (“TRMC”), successor-in-interest to ARCO Terminal
Services Corporation, a Delaware corporation (“ATSC”), as lessor, and Marine
Spill Response Corporation (“MSRC”), as lessee, effective as of July 1, 2006 and
accepted by MSRC on July 21, 2006

 

2. Lease Agreement between TRMC, successor-in-interest to ATSC, as lessor, and
Al Larson Boat Shop, a California corporation (“Al Larson Boat Shop”), as
lessee, effective as of January 1, 1995 and accepted by Al Larson Boat Shop on
January 12, 1996, and that certain Renewal of Lease Agreement between ATSC and
Al Larson Boat Shop dated January 12, 2005

 

Exhibit A –

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT D

List of Cross Defaulted Agreements

 

1. Amended and Restated Long Beach Berth Access Use and Throughput Agreement to
be executed on the Execution Date by and among Tesoro Refining & Marketing
Company LLC, a Delaware limited liability company (“TRMC”), the Tesoro Logistics
GP, LLC, a Delaware limited liability company and the general partner of the
Partnership (the “General Partner”), Tesoro Logistics LP, a Delaware limited
partnership (the “Partnership”) and the Tesoro Logistics Operations LLC, a
Delaware limited liability company (the “Operating Company”) (“BAUTA”).

 

2. Sublease Agreement to be executed on the Execution Date by and among Carson
Cogeneration Company, a Delaware corporation, as sublessor, and the Operating
Company, as sublessee, for the sublease of a portion of Berth 121 (the “Berth
121 Sublease”)

 

3. Sublease Agreement to be executed on the Execution Date by and among TRMC, as
sublessor, and the Operating Company, as sublessee, for the sublease of a
portion of Terminal 2 (the “Terminal 2 Sublease”)

 

4. Sublease Agreement dated December             , 2013, by and among TRMC, as
sublessor, and the Operating Company, as sublessee, for the sublease of Berths
84 and 86 (the “Long Beach Terminal Sublease”)

 

Exhibit A —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Right of Entry Agreement

[See Attached]

 

Exhibit B —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Right of Entry Agreement

 

RECORDING REQUESTED BY   Tesoro Refining & Marketing Company LLC   AND WHEN
RECORDED MAIL TO   Name Tesoro Corporation   Street 19100 Ridgewood Parkway  
Address San Antonio, Texas 78259   Attention: Brooks Meltzer, Esq.  

 

  SPACE ABOVE THIS LINE FOR RECORDER’S USE

APN: 7436-008-001 and 7436-009-900; 7436-013-002

RIGHT OF ENTRY AGREEMENT

FOR ASSESSMENT, REMEDIATION AND CLOSURE ACTIVITIES

TERMINAL 2 and TERMINAL 3

CITY OF LONG BEACH, COUNTY OF LOS ANGELES, CALIFORNIA

This Right of Entry Agreement (“Agreement”) is made and entered into between
Tesoro Refining & Marketing Company LLC (“TRMC”), a Delaware limited liability
company, and Tesoro Logistics Operations LLC (“TLO”), a Delaware limited
liability company, regarding the property described in Exhibit A (the
“Property”), effective as of the date of execution below.

TLO desires to access the Property and TRMC hereby grants TLO (and its
consultants, agents, contractors, subcontractors, and employees) access to the
Property, to conduct activities at, on, and about the Property as required by
the California Department of Toxic Substances Control, California Regional Water
Quality Control Board, local Certified Unified Program Agency, or any other
applicable regulatory agency (“Agency”) in connection with remedial activities
at the Property (“Activities”), including but not limited to: (i) the
excavation, trenching, stockpiling, storage, treatment, and backfilling of soil;
(ii) the treatment or removal of soil vapor, groundwater, or surface water;
(iii) the removal or closure of tanks, containment trenches and associated
piping; (iv) the installation, monitoring, maintenance, storage, operation and
closure of borings, wells, fixtures, installations, and equipment (e.g.,
injection wells, monitoring wells, extraction wells, treatment systems);
(v) storage of vehicles, portable containers and/or tanks and equipment on the
Property; and (vi) any other activities necessary to remediate the Property.

 

  1. It is understood by the parties hereto, that the Activities shall be
conducted under the oversight of the California Department of Toxic Substances
Control, California Regional Water Quality Control Board, local Certified
Unified Program Agency, or Agency, and that such agency has authority under
applicable law to direct the schedule and scope of the Activities, including the
sole discretion to determine when the Activities are complete.

 

Exhibit B —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

  2. TLO agrees to hold harmless and indemnify TRMC from and against all claims,
causes of action, damages, costs, and expenses arising out of or resulting from
TLO’s negligence, or the negligence of its consultants, agents, contractors,
subcontractors, and employees, in conducting the Activities.

 

  3. TLO or its consultants, agents, contractors, subcontractors or employees
shall promptly remove from the Property, at TLO’s sole expense, all waste
material generated by its Activities, or the Activities of TLO’s consultants,
agents, contractors, subcontractors or employees in the exercise of TLO’s rights
under this Agreement.

 

  4. TLO, or its consultants, agents, contractors, subcontractors or employees,
at TLO’s sole expense, shall keep the work area clean and neat following the
Activities, and restore as much as reasonably possible, the surface appearance
of the Property to its original, pre-existing condition upon completion of the
Activities.

 

  5. This Agreement shall terminate when the California Department of Toxic
Substances Control, California Regional Water Quality Control Board, local
Certified Unified Program Agency, or Agency determines in writing that no
further Activities are required on the Property, or as otherwise agreed between
the parties in writing, and all equipment described in this Agreement are either
removed or abandoned in place.

 

  6. Nothing in this Agreement shall be construed as an obligation by TLO to
remediate the Property or to comply with any California Department of Toxic
Substances Control, California Regional Water Quality Control Board, local
Certified Unified Program Agency, or Agency directive; provided, however, this
Section 6 shall not affect any terms or provisions of any other agreement
between the parties hereto.

 

  7. Any notice with respect to this Agreement shall be provided as follows:

 

 

 To TRMC:

   Tesoro Corporation      19100 Ridgewood Parkway      San Antonio, TX 78259  
   Attn: Charles A. Cavallo III      Facsimile: (210) 745-4494

 

Exhibit B —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

 

To TLO:

   Tesoro Logistics Operations LLC      19100 Ridgewood Parkway      San
Antonio, TX 78259      Attn: Barron W. Dowling      Facsimile: (210) 745-4494

 

  8. This Agreement shall be binding upon TRMC and TLO and their successors and
assigns.

 

  9. TLO shall have the right to record or file this Agreement or a memorandum
in the real property records of the County of Los Angeles. TRMC agrees to
execute (sign) such documents as may be necessary to accomplish such recording.

 

  10. This Agreement contains a complete expression of the agreement between the
parties with respect to the subject matter hereof, and there are no promises,
representations or inducements, verbal or written with respect to the subject
matter hereof, except such as are herein provided. The terms of the Agreement
cannot be modified except by written agreement of the parties.

 

  11. If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any respect, such provision shall not affect any other
provision hereof or the validity of the remainder of this Agreement.

 

  12. This Agreement shall be construed, interpreted, and governed by and in
accordance with the laws of California, without regard to its choice of law
provisions.

 

  13. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same Agreement.

 

Exhibit B —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties authorized representatives have signed this
Agreement on the latter signature date specified below.

 

TESORO REFINING & MARKETING

COMPANY LLC, a Delaware limited

liability company

   

TESORO LOGISTICS OPERATIONS

LLC, a Delaware limited liability company

By:         By:     Name:     Name: Title:     Title: Date:     Date:

 

Exhibit B —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

STATE OF                                          
                               

   }      }   ss

COUNTY OF                                          
                               

   }  

On                     , before me,                     , a Notary Public in and
for said state, personally appeared [            ], [            ] of Tesoro
Refining & Marketing Company LLC, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s) or the entity upon behalf of which the person(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
            that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                      

 

STATE OF                                          
                               

   }      }   ss

COUNTY OF                                          
                               

   }  

On                     , before me,                     , a Notary Public in and
for said state, personally appeared [            ], [            ] of Tesoro
Logistics Operations LLC, who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s) or the entity upon behalf of which the person(s) acted,
executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
            that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                      

 

Exhibit B —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

TERMINAL 2:

All that certain real property situated in the County of Los Angeles, State of
California, described as follows:

Parcel I:

That portion of the Rancho Los Cerritos, in the City of Long Beach, County of
Los Angeles, State of California, described as follows:

Beginning at a point in the Northwesterly line of Channel No. 2 of Long Beach
Harbor, distant thereon Five Hundred (500) feet Southwesterly from the most
Northerly corner of said Channel; thence South 64°42’28” West on said
Northwesterly line of Channel No. 2, Three Hundred (300) feet; thence North
13°12’28” East Six Hundred Ninety-One and Ninety-Eight Hundredths (691.98) feet,
more or less, to a point in the Southeasterly line of Parcel “E”, as described
in Deed to the Pacific Electric Railway Company, recorded in Book 5150, Page 47
of Deeds, Records of said County; thence along said Southeasterly line North
64°42’28” East One Hundred Seventy-Seven and Eighty-Four Hundredths
(177.84) feet, more or less, to the beginning of a curve concave to the South
East having a radius of Five Hundred Fifty-Three and Fourteen hundredths
(553.14) feet, the chord of said curve having a bearing of North 70°35’51” East
and a length of One Hundred Thirteen and Fifty-Two Hundredths (113.52) feet;
thence Northeasterly along said Southeasterly line of Parcel “E” and along said
curve One Hundred Thirteen and Seventy-Two Hundredths (113.72) feet; thence
South 13°12’28” West Six Hundred Seventy-Seven and Ten Hundredths (677.10) feet
to the Point of Beginning.

Except therefrom all interest in the fee in said land lying below a depth of 200
feet from the surface thereof including, but not limited to, all oil, gas and
other mineral rights as well as the rights to drill for, explore and produce the
same; but without, however, the right to use the upper 200 feet of said land for
these said purposes, as provided on deeds recorded September 30, 1987, as
Instrument Nos. 87- 1569708 and 87-1569709, both of Official Records.

Parcel II:

That portion of Rancho Los Cerritos, in the City of Long Beach, County of Los
Angeles, State of California, described as follows:

Beginning at a point in the Northwesterly line of Channel No. 2 of Long Beach
Harbor, distant Southwesterly One Hundred Seventy-Five (175) feet from the most
Northerly corner of said Channel; thence North 29°07’26” East Five Hundred
Forty-Three and Twenty Hundredths (543.20) feet to a point in the Southwesterly
line of Parcel “A” as described in Deed to the Pacific Electric Railway Company,
recorded in Book 5150, Page 47 of Deeds, Records of said County; thence along
said Southwesterly line South 71°48’ East Two Hundred Ninety-Two and Four
Hundredths (292.04) feet; thence South 18°12’ West Fifty (50) feet; thence South
25°17’32” East Two Hundred Sixty-Eight and Eighty Hundredths (268.80) feet to
the Northwesterly line of the land described in the Deed to the Star Drilling
Machine Company, recorded in Book 6859, Page 336, of said Deed Records; thence
along said Northwesterly line South 64°42’28” West Four Hundred Forty-Four and

Twenty-Five Hundredths (444.25) feet to the Northeasterly end of said Channel
No. 2; thence North 25°17’32” West One Hundred Ninety (190) feet to the most
Northerly corner of said Channel; thence South 64°42’28” West One Hundred
Seventy-Five (175) feet to the Point of Beginning.

 

Exhibit B —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Except therefrom all interest in the fee in said land lying below a depth of 200
feet from the surface thereof including, but not limited to, all oil, gas and
other mineral rights as well as the rights to drill for, explore and produce the
same; but without, however, the right to use the upper 200 feet of said land for
these said purposes, as provided on deeds recorded September 30, 1987, as
Instrument Nos. 87- 1569708 and 87-1569709, both of Official Records.

Parcel III:

That portion of Rancho Los Cerritos, in the City of Long Beach, County of Los
Angeles, State of California, described as follows:

Beginning at a point in the Northwesterly line of Channel No. 2 of Long Beach
Harbor, distant Southwesterly Five Hundred (500) feet from the most Northerly
corner of said Channel; thence North 13°12’28” East Six Hundred Seventy-Seven
and Ten Hundredths (677.10) feet to the Southerly line of Parcel “E” as
described in Deed to the Pacific Electric Railway Company, recorded in Book
5150, Page 47 of Deeds, Records of said County; thence Easterly along said
Southerly line, same being a curve concave to the South, having a radius of Five
Hundred Fifty-Three and Fourteen Hundredths (553.14) feet, a distance of Three
Hundred Six and Sixteen Hundredths (306.16) feet to a point in the South
Westerly line of Parcel “A” of said Deed to the Pacific Electric Railway
Company; thence along the Southwesterly line of said Parcel “A”, South 71°48’
East One Hundred Six and Eighty-Eight Hundredths (106.88) feet; thence South
29°97’26” West Five Hundred Forty-Three and Twenty-Nine Hundredths (543.29) feet
to a point on the Northwesterly line of said Channel No. 2; thence along said
Northwesterly line South 64°42’28” West Three Hundred Twenty-Five (325.00) feet
to the Point of Beginning.

Except therefrom all interest in the fee in said land lying below a depth of 200
feet from the surface thereof including, but not limited to, all oil, gas and
other mineral rights as well as the rights to drill for, explore and produce the
same; but without, however, the right to use the upper 200 feet of said land for
these said purposes, as provided on deeds recorded September 30, 1987, as
Instrument Nos. 87- 1569708 and 87-1569709, both of Official Records.

Parcel IV:

A portion of the following described land which is included within the leased
premises as set out in the Unrecorded Lease executed by City of Long Beach, as
lessor, and Tesoro Refining & Marketing Company LLC, as lessee:

 

Exhibit B —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Parcel 1:

That portion of the Rancho Los Cerritos, in the City of Long Beach, County of
Los Angeles, State of California, described as follows:

Beginning at the intersection of the Southwesterly line of Parcel “A” as
described in the Deed to the Pacific Electric Railway Company, recorded in Book
5150, Page 47 of Deeds, Records of said County, with the Northwesterly line of
Parcel “E” as described in said Deed; thence Southwesterly along said
Northwesterly line of Parcel “E”, the same being a curve concave to the
Southeast having a radius of 593.14 feet a distance of 231.17 feet; the chord of
said curve having a bearing of South 75°52’24” West and a length of 229.72 feet;
thence along said Northwesterly line of said Parcel “E” South 64°42’28” West
1517.16 feet to the most Westerly corner of said Parcel “E”; thence along the
Southwesterly line of said Parcel, South 25°17’32” East 40 feet to the most
Southerly corner of said Parcel “E”; thence along the Southeasterly line of said
Parcel, North 64°42’28” East 1339.32 feet to the Northwest corner of the tract
of land conveyed to Rio Grande Oil Company by Deed recorded in Book 7383, Page
268, Official Records; thence South 13°12’28” West 691.98 feet, more or less, to
a point in the Northwesterly line of Channel No. 2 of Long Beach Harbor distant
South 64°42’38” West 800 feet from the most Northerly corner of said Channel
No. 2; thence along said Northwesterly line of Channel No. 2 South 64°42’28”
West 1391.67 feet; thence North 13°12’28” East 1928.78 feet to a point in the
Southwesterly line of said Parcel “A” above mentioned; thence along said
Southwesterly line South 71°48’ East 1412.87 feet to the Point of Beginning.

Parcel 2:

A strip of land 40 feet in width, in the City of Long Beach, County of Los
Angeles, State of California, the center line of which is described as follows,
to wit: Beginning at a point which is North 18°16’30” East 20 feet from a point
in the Southerly line of that certain strip of land 200 feet in width described
as Parcel “A’ in the Deed from Los Angeles Dock & Terminal Company, a
Corporation, to Pacific Electric Railway Company, a Corporation, recorded in
Book 5150, Page 47 of Deeds, which is distant Northwesterly along said Southerly
line, 1102.41 feet from the most Southerly corner of said Parcel “A”; thence
from said Point of Beginning Westerly along a 10° railway curve concave to the
South 434.67 feet to the end of said curve; thence South 64°48’30” West 1517.16
feet to a point. Excepting from the strip of land 40 feet in width above
described, any portion thereof included within the lines of said Parcel “A”.

Assessor’s Parcel Number: 7436-008-001 and 7436-009-900

TERMINAL 3:

All that certain real property situated in the County of Los Angeles, State of
California, described as follows:

Parcel I:

That portion of the Rancho Los Cerritos, in the City of Long Beach, County of
Los Angeles, State of California, described as follows:

Beginning at a point in the Southeasterly line of a road or street, commonly
known as “Seventh Street South”, a distant South 25°17’32” East 70 feet from a
point in the center line of Parcel “F”, as described in the Deed to the Pacific
Electric Railway Company, recorded in Book 5150, Page 47 of Deeds, Records of
said County, which bears South 64°42’28” West 983.28 feet from the intersection
of the Northeasterly prolongation of the center line of said Parcel “F” with the
West line of Pico Avenue (formerly Water Street); thence South 25°17’32” East
521.90 feet to the North Westerly line of Channel No. 3 of Long Beach Harbor;
thence along said North Westerly line South 64°42’28” West 1000 feet; thence
North 8°15’28” East 626.23 feet to the Southeasterly line of said “Seventh
Street South”; thence along said Southeasterly line North 64°42’28” East 653.91
feet to the Point of Beginning.

 

Exhibit B —

Terminal 2 and 3 Ground Lease Rights Agreement



--------------------------------------------------------------------------------

Excepting therefrom all interest in the fee in said land lying below a depth of
200 feet from the surface thereof including, but not limited to, all oil, gas
and other mineral rights as well as the rights to drill for, explore and produce
the same, but without, however, the right to use the upper 200 feet of said land
for these said purposes as reserved by Atlantic Richfield Company, Delaware
Corporation by the Corporation Quitclaim Deed recorded September 30, 1987 as
Instrument No. 87- 1569709, Official Records.

Parcel II:

That portion of the Rancho Los Cerritos, in the City of Long Beach, County of
Los Angeles, State of California, described as follows:

Beginning at the Northwesterly corner of the land described in the Deed to the
Fidelity and Deposit Company of Maryland, recorded in Book 2756, Page 299,
Official Records, of said County, being a point in the Southeasterly line of a
road or street commonly known as “7th Street South” distant South 25°17’32” East
70 feet form a point in the center line of Parcel “F” as described in the Deed
to the Pacific Electric Railway Company, recorded in Book 5150, Page 47 of
Deeds, Records of said County, which bears South 64°42’28” West 1637.19 feet
from the intersection of the Northeasterly prolongation of the center line of
Parcel “F” with the Westerly line of Pico Avenue (formerly Water Street); thence
along the Southeasterly line of said “7th Street South” South 64°42’28” West
110.73 feet to a point distant North 64°42’28” East 421.46 feet from the North
East corner of the East parcel of land, lying Southeasterly of said Parcel “F”,
as conveyed to L.V. Draper, by Deed recorded in Book 6236, Page 303 of said Deed
Records; thence Southwesterly in a direct line to a point in the Northwesterly
line of Channel No. 3 of Long Beach Harbor, distant North 64°42’28” East 538.67
feet from the Southeast corner of said parcel of land so conveyed to said L.V.
Draper; thence along the Northwesterly line of said Channel No. 3, North
64°42’28” East 169.33 feet to the Southwesterly corner of the land so described
in said Deed to the Fidelity and Deposit Company of Maryland; thence along the
Northwesterly line of the land so described, North 8°15’28” East 626.23 feet to
the Point of Beginning. Excepting therefrom all interest in the fee in said land
lying below a depth of 200 feet from the surface thereof including, but not
limited to, all oil, gas and other mineral rights as well as the rights to drill
for, explore and produce the same, but without, however, the right to use the
upper 200 feet of said land for these said purposes as reserved by Atlantic
Richfield Company, Delaware Corporation by the Corporation Quitclaim Deed
recorded September 30, 1987 as Instrument No. 87- 1569709, Official Records.

Assessor’s Parcel Number: 7436-013-002

 

Exhibit B —

Terminal 2 and 3 Ground Lease Rights Agreement